DETAILED ACTION

	Acknowledgment is made of the amendment filed on 3/27/2021.  Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method of operating an RFID tag disposed within a passport, 
the method comprising:
transmitting a first RF signal comprising data via an RFID reader proximate to the RFID tag;
receiving the first RF signal at the RFID tag;
conditionally setting a state of the RFID tag based on the data, the state being set to one of at least a first readability state and a second readability state;
receiving, at the RFID reader, an RF response signal from the passport in response to the RF first signal, wherein the RF response signal includes personal identifying information displayed on a surface of the passport when the state of the RFID tag is in the first readability state and the RF response signal not including the personal identifying information when the state of the RFID tag is in the second readability state.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 3/27/2021 with respect to previously held rejections of claims 1-10 have been fully considered and are persuasive.  The rejections of claims 1-10 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 03, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876